Citation Nr: 1718529	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-43 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 60 percent thereafter for post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marines from February 1967 to November 1970 as well as periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) in the Army National Guard of Texas from September 1978 to June 2001.  He also served in combat in Vietnam and was awarded, among other commendations, a Purple Heart Medal, Vietnam Service Medal and National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) by Videoconference in August 2014.  A transcript of that testimony is associated with the claims file.

In November 2014 and June 2015, the Board remanded the issues of entitlement to service connection for fungus infection and an increased rating for his service-connected post-gonococcal urethral stricture for further development.  

In August 2015, the RO issued a rating decision granting the Veteran's claims for painful scar, right arm shell fragment wound, increased rating for post traumatic stress disorder, entitlement to special monthly compensation, and Dependent's Educational Assistance.  The RO also continued the Veteran's disability ratings for tinnitus and bilateral hearing loss, deferred the issue of compensation for ischemic heart disease, denied service connection for facial injury, traumatic brain injury and obstructive sleep apnea and found that the issue of entitlement to individual unemployability to be moot.  The Veteran has not filed a notice of disagreement in relation to these issues and therefore they are not before the Board. 

Thereafter, in December 2015, the Board granted the Veteran's claim for tinea pedia and dermatophytosis, claimed previously as fungus infection and jungle rot.  The Board also remanded the Veteran's claim for entitlement to increased rating for his service-connected post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction for further development and an addendum medical opinion. 

In July 2016 the RO issued a July 2016 Supplemental Statement of the Case (SSOC) addressing Veteran's claim for entitlement to increased rating for his service-connected post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction.  The July 2016 SSOC also listed the Veteran's claim for entitlement to service connection for a fungus infection on the feet, claimed as jungle rot as being denied.  However, as stated above, this claim was granted by the Board in its December 2015 decision.  The RO should take appropriate action to implement the decision granting the Veteran's claim.  

VA has undertaken efforts to perform the foregoing development and the matter now returns to the Board.


FINDINGS OF FACT

1.  The Veteran's service connected post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction is manifested by a voiding dysfunction required the wearing of absorbent materials which must be changed more than 4 times per day,

2.  The Veteran's service connected post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction is not manifested by renal dysfunction with persistent edema and albuminuria with BUN greater than 40mg%; creatinine more than 8mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss; or limitation of extension; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 60 percent for post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction since November 20, 2002, are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.20, 4.115a, 4.115b, Diagnostic Codes 7518, 7529 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  

A VCAA letter dated in September 2008 fully satisfied the duty to notify provisions for the increased evaluation claim.  See 38 U.S.C.A. § 5103 (a) (West 2002); 38 C.F.R. § 3.159 (b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The September 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), Social Security Administration records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2014). 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2014).

The Veteran has been provided multiple examinations and an addendum medical opinion.  He was provided examinations in October 2008 and August 2015, as well as an addendum opinion to the August 2015 examination in July 2016.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Urethral Stricture

The Veteran contends that his post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction warrants a disability rating in excess of 60.  

The Veteran's post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction is rated on the basis of voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7518. 

Voiding dysfunction will be rated as urine leakage, frequency, or obstructed voiding.  When there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted when the Veteran is required to wear absorbent materials which must be changed more than four times per day.  Diagnostic Code 7518 does not provide a disability evaluation in excess of 60 percent for voiding dysfunction.  

Since November 20, 2002 a 60 percent disability evaluation has been assigned.  This rating contemplates the use an appliance or the wearing of absorbent materials which must be changed more than four times per day.  

During his October 2008 examination, the Veteran reported that he urinated 8 times per day, 3.5 times during the day and 4 times at night at a rate of once every 3 hours.  This urinary condition required the Veteran to change his pad as often as 8 times per day.  He also reported weakness, fatigue, loss of appetite, limitation of exertion, recurrent urinary tract infections, bladder stones with pain and dizziness.  The examiner concluded that the Veteran had a diagnosis of post gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy and erectile dysfunction. 

In January 2009, in his Notice of Disagreement, the reported that he suffered from infections which he passed back and forth between he and his wife, which was negatively impacting his marriage.  He also stated that he soils his shorts and takes 15-20 minutes to relieve himself, which has resulted in problems with his supervisor at work.  

During the Veteran's August 2014 hearing, he again testified that he had difficulty urinating, pain from his penis to his chest and frequent urination 7 to 11 times per day.  Although the Veteran testified that he did not wear a pad in his underwear, he often will line his underwear with toilet paper.  He must change his shorts 2 to 3 times per day.  

During his August 2015 examination, the Veteran reported urinary hesitation, slow stream, weak stream and decreased force of stream with dribbling prior to urination and after, requiring that he change his underwear up to 6 times per day.  He was diagnosed with erectile dysfunction, dysfunctional voiding of urine and benign prostatic hypertrophy.  However, no urethral stricture was found.  Notably, the examiner, while acknowledging the Veteran had a voiding dysfunction, observed that the Veteran did not have renal dysfunction associated with his post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction.

The July 2016 addendum opinion to the January 2015 examination, which were performed by the same examiner, the examiner was unable to attribute, without mere speculation, what percentage of the Veteran's increased urinary frequency and urgency, incontinence and hesitancy, urinary dribbling and leakage could be attributed, at least partially, to his enlarged prostate and what percentage is due to his past history of urethral stricture and post-infectious urethral status.  Regardless, the opinion also stated definitively that the Veteran's erectile dysfunction can be attributed to residuals of his service connected urethral stricture.   The examiner also concluded that the Veteran's enlarged prostate was as least as likely as not caused by his service connected post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction. Accordingly, the Board has considered all of his urinary symptoms to his service connected disability.  

Upon review of the record, the Board concludes that the Veteran's voiding dysfunction symptoms are appropriately captured by the 60 percent disability rating for voiding dysfunctions.  Although the Veteran has stated that he lines his pants with toilet paper and changes his shorts 6 times per day, the 60 percent disability rating requires the use an appliance or the wearing of absorbent materials which must be changed more than four times per day, which consistently describes the Veteran's symptoms. 

The Board observes that 38 C.F.R. § 4.115b provides for disability rating in excess of 60 percent for renal dysfunction with persistent edema and albuminuria with BUN greater than 40mg%; creatinine more than 8mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss; or limitation of extension; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  However, the record does not show that his service connected genitourinary disability has resulted in renal dysfunction.  On the contrary the January 2015 VA examination specifically noted that the Veteran did not have renal dysfunction.  Accordingly, a higher rating based on renal dysfunction is not warranted.  

Based on the foregoing, the Board concludes that a rating in excess of 60 percent is not warranted.  


Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In regard to the Veteran's post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction, the Veteran reported urinary frequency and urgency, incontinence and hesitancy, urinary dribbling and leakage, symptoms appropriately contemplated under the genitourinary system-dysfunctions diagnostic code. 

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


ORDER

Entitlement to a disability evaluation in excess 60 percent thereafter for post-gonococcal urethral stricture with urinary incontinence and benign prostatic hypertrophy with erectile dysfunction is denied. 



  
____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


